DETAILED ACTION
In view of the pre-appeal brief filed on 10/01/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LINDSAY M LOW/         Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                               






Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Independent claims 21 and 28 were amended in claim set entered into the record dated 02/27/2020, to include the following limitations, “wherein the stabilizing gas comprises hydrogen, methane, natural gas, or coke oven gas, wherein the combustion gas is different than the hydrogen, the methane, the natural gas, and the coke oven gas.”
The MPEP in section 2173.05(i) states, “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112
The claims and specification as originally filed do not provide basis for the negative limitation referenced above seen in independent claims 21 and 28. Applicant’s arguments seen on pages 2-3 of applicant’s arguments in the Pre-Appeal brief dated 10/16/2020 indicates that the limitations seen added to independent claims 21 and 28 as written require where the stabilizing gas comprises hydrogen, methane, natural gas, or coke oven gas and wherein the combustion gas is different than (is not one of) hydrogen, methane, natural gas, and coke oven gas. While the specification does identify a combustion gas as being a coal mine gas on page 1 in lines 8-17 and where the stabilizing gases are preferably gases containing hydrogen and or/methane, as well as natural gas or coke-oven gas, and that it is possible to use any gas as a stabilizing gas any gas in lines 24-29 of page 1 of the specification. These recitations do not sufficiently provide a basis for the negative limitation sought by applicant in claims 21 and 28, provided the mere absence of a positive recitation is not a sufficient basis for an exclusion as clearly stated in the MPEP. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The MPEP in section 2173.02 I states, During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.
As previously identified in the prior Advisory action dated 08/20/2021 and reiterated as part of this Non-Final rejection Reviewing support in the wherein the stabilizing gas comprises hydrogen, methane, natural gas, or coke oven gas, wherein the combustion gas does not include in its composition the hydrogen, the methane, the natural gas, and the coke oven gas,” the examiner considers this limitation to be interpretable with two significant different understandings, first interpretation: the stabilizing gas comprises hydrogen and the combustion gas does not contain the hydrogen gas provided the combustion gas contains Methane as seen in Munshi. Alternatively, as argued by applicant and considered the basis of the 35 USC 112(a) written description requirement the second interpretation is that the stabilizing gas comprises any one of hydrogen, methane, natural gas, or coke oven gas and the combustion gas cannot comprise any hydrogen, the methane, the natural gas, or coke oven gas. The second interpretation requiring the combustion gas cannot comprise any hydrogen, methane, natural gas, or coke oven gas is considered to be a negative limitation which does not have support in the disclosure as originally filed and is the premise of the 35 USC 112(a) rejection. Further, provided the limitation seen in independent claims 21 and 28“wherein the stabilizing gas comprises hydrogen, methane, natural gas, or coke oven gas, wherein the combustion gas does not include in its composition the hydrogen, the methane, the natural gas, and the coke oven gas,” is able to be read with more than one possible interpretation as identified claims 21 
The MPEP in section 2173.06 II. states First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
The first approach is recommended from an examination standpoint because it avoids piecemeal examination in the event that the examiner’s 35 U.S.C. 112, second paragraph rejection is not affirmed, and may give applicant a better appreciation for relevant prior art if the claims are redrafted to avoid the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph rejection.
Therefore, for the sake of compact prosecution the examiner has applied a prior art rejection seen below on the basis of the first interpretation of claims 21 and 28, which is that the stabilizing gas comprises hydrogen and the combustion gas does not contain the hydrogen gas provided the combustion gas contains Methane as seen in Munshi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. US 8,091,536 (Munshi) in view of Collier et al. US 5,787,864 (Collier).
Regarding claim 21, Munshi discloses a combustion chamber to which a mixture of air, a combustion gas, and a stabilizing gas is to be supplied, wherein the combustion gas has a heating value that is variable and lower than the stabilizing gas (Figs.6, 7 and 10, Col.13 L.12-45 detail where hydrogen has a higher net heat release rate than a variable heat release rate of natural gas), wherein the stabilizing gas comprises hydrogen, wherein the combustion gas is natural gas which is not one of the hydrogen gas, wherein the stabilizing gas enables the internal combustion engine to be operated continuously by stabilizing an otherwise unstable combustion of the combustion gas with a quantity of the stabilizing gas (Abstract, Figures 1-2, 
Munshi fails to disclose a lambda value measuring sensor configured for measuring a lambda value measuring  as an engine variable, a pressure sensor for measuring a pressure of the mixture of air, combustion gas, and the stabilizing gas in said combustion chamber during combustion; a control device connected to the lambda value measuring sensor, wherein said control device is configured to adjustably control via a stabilizing gas regulating valve a quantity of the stabilizing gas added to the mixture and supplied to the combustion chamber before or during combustion based on the measured lambda value and the measured pressure of the mixture of the combustion gas and the stabilizing gas.
Collier (Col. 3 L.45-56, Col.5 L.5-38, Col.19 L.8-Col.10 L.23, Figures 21, 21b, and 22) discloses a lambda value measuring sensor for measuring a lambda value as an engine variable (Col.3 L.45-56, Col.5 L.8-13, Col.5 L.20-23, disclose a lambda value measuring sensor such as an air intake volume 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the invention of Munshi by the disclosure of Collier as to provide a lambda value measuring sensor for measuring a lambda value as an engine variable, a control device connected to the lambda value measuring sensor, a pressure sensor that measures a pressure of a mixture of combustion gas, stabilizing gas and air in the combustion chamber during the combustion, using the pressure transducers for measuring the engine power output as part of a feedback to the controller, where providing plural pressure transducers provides a means to detect cylinder misfire in each of the respective cylinders, as well as air flow and emissions levels as to provide a control feedback loop for regulating the air fuel mixture and stabilizing gas delivery with respect to each of cylinders in order to further optimize the emissions and power output of the engine as disclosed by Collier in Col.5 L.24-34.
Regarding claim 22, Munshi in view of Collier discloses the limitations of claim 21 as discussed above.
Munshi fails to disclose an oxygen sensor being connected to the control device.
Collier (Col. 3 L.45-56, Col.5 L.5-38, Col.19 L.45-Col.20 L.23, and Figure 22) discloses oxygen sensor being connected to a control device (Col.19 L.45-Col.20 L.23 details Sensor 6 as measuring O2 and connected to control unit 14).
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier still further by the disclosure of Collier as to provide an oxygen sensor, in order to reduce emissions through generating control signals to be sent to the controller using an oxygen sensor in the exhaust stream in Col.5 L.13-23.
Regarding claim 24, Munshi in view of Collier discloses the limitations of claim 21 as discussed above.
Munshi fails to disclose wherein said combustion chamber is a first pressure chamber of a plurality of pressure chambers, said pressure sensor being a first pressure sensor of a plurality of pressure sensors, each of said plurality of pressure chambers being connected to precisely one respective pressure sensor of said plurality of pressure sensors.
Collier however discloses, wherein said combustion chamber is a first pressure chamber of a plurality of pressure chambers, said pressure sensor being a first pressure sensor of a plurality of pressure sensors, each of said 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier still further by the disclosure of Collier as to provide plural pressure transducers as a means to detect cylinder misfire in each of the respective cylinders and provide a control feedback loop for regulating the air fuel mixture in each of the respective cylinders in order to further optimize the emissions and power output of the engine as disclosed by Collier in Col.5 L.24-34.
Regarding claim 26, Munshi in view of Collier discloses the limitations of claim 21 as discussed above, where Munshi (Figure 2) further discloses a first mixing device (240) configured to produce a premix of combustion gas and air (injector 240 provides a combustible gas which is pre-mixed with intake air from intake port 230 prior to entering the combustion chamber as detailed in Col. 9 L.33-51) and a second mixing device (220), which is connected to said first mixing device (240 and 220 are depicted as connected in the same cylinder assembly and are connected through a common controller 250), and second mixing device (220) configured to 
Regarding claim 27, Munshi in view of Collier discloses the limitations of claim 21 as discussed above, where Munshi (Figure 1, Col.7 L.62- Col.8 L.47) further discloses wherein the stabilizing gas regulating valve (114), connected to said control device (115), is arranged in a stabilizing gas supply line (116) for providing the stabilizing gas, further Collier in Figure 22 depicts fuel injector 4 or stabilizing gas regulating valve as connected to a stabilizing gas fluid inflow or supply line.
Regarding claim 28, Munshi discloses a method for operating an internal combustion engine, said method comprising supplying a mixture of air, combustion gas and a stabilizing gas to a combustion chamber, wherein the combustion gas has a heating value that is variable and lower than the stabilizing gas (Figs.6, 7 and 10, Col.13 L.12-45 detail where hydrogen has a higher net heat release rate then natural gas than a variable heat release rate of natural gas), wherein the stabilizing gas comprises hydrogen, wherein the combustion gas is natural gas which is not one of the hydrogen gas, wherein the stabilizing gas enables the internal combustion engine to be operated continuously by stabilizing an otherwise unstable combustion of the 
Munshi fails to disclose measuring a lambda value as an engine variable using a lambda value measuring sensor connected to the control device, measuring a pressure of the mixture of air, combustion gas, and the 
Collier (Col. 3 L.45-56, Col.5 L.5-38, Col.19 L.8-Col.10 L.23, Figures 21, 21b, and 22) discloses measuring a lambda value as an engine variable by a lambda value measuring sensor connected to the control device (Col.3 L.45-56, Col.5 L.8-13, Col.5 L.20-23, disclose a lambda value measuring sensor such as an air intake volume sensor (2), throttle sensor (3), oxygen or emission sensor (6), where intake air, oxygen, or emissions are considered to be lambda values respectively and all of which are connected to control device 14); a pressure sensor (9) for measuring a pressure of the mixture of air, combustion gas, and the stabilizing gas in said combustion chamber during combustion; wherein said control device (14) is configured to adjustably control via the stabilizing gas regulating valve (4) a quantity of the stabilizing gas added to the mixture and supplied to the combustion chamber before or during combustion based on the measured lambda value and the measured pressure of the mixture of the combustion gas and the stabilizing gas (Col. 19 L.17-23 details sensors used to determine air-fuel ratio values in steps 140 and 150 of Figure 21a, where the air-fuel ratio values are relied upon in step 210 and several proceeding steps as seen in 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the invention of Munshi by the disclosure of Collier as to measure a lambda value as an engine variable by a lamb da value measuring sensor, measure a pressure of the mixture of air, combustion gas, and the stabilizing gas in the internal combustion engine and adjustably control a quantity of the stabilizing gas added to the mixture and supplied to the combustion chamber before or during combustion based on the measured lambda value and the measured 
Regarding claim 29, Munshi in view of Collier discloses the limitations of claim 28 as discussed above.
Munshi fails to disclose an oxygen sensor connected to the control device.
Collier discloses oxygen sensor (Col.19 L.45-Col.20 L.23 details Sensor 6 as measuring O2) connected to the control device (14).
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier further by the disclosure of Collier as to provide an oxygen sensor, in order to reduce emissions through generating control signals to be sent to the controller using an oxygen sensor in the exhaust stream in Col.5 L.13-23.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. US 8,091,536 in view of Collier et al. US 5,787,864 (Collier) further in view of Hirohide Abe JP 2007270719 (Abe).
Regarding claim 23, Munshi in view of Collier discloses the limitations of claim 21 as discussed above.
Munshi in view of Collier fail to disclose wherein at least one ionic sensor is provided to sense the combustion state.
Abe (Abstract) discloses wherein at least one ionic sensor is provided to sense the combustion state within said combustion chamber (paragraphs [0002, 0006-0008, 0027, 0040] Figures 1 and 2 detail an ion current sensor (7, 8, 33) as measuring an ion current within the combustion chamber after ignition of the gas mixture).
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier by the disclosure of Abe to provide an ionic sensor which senses the combustion state in order to provide a means to observe the combustion state when it is active and to assist in diagnosing the operation of the EGR system as disclosed by Abe in paragraphs [0004, and 0014-0016].

Claims 25 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. US 8,091,536 in view of Collier et al. US 5,787,864 (Collier) further in view of Hoshino et al. US 6,502,549 (Hoshino).
Regarding claim 25, Munshi in view of Collier disclose the limitations of claim 21 as discussed above.
Munshi in view of Collier fail to disclose wherein said control device is configured to calculate a time variable characteristic of a speed of combustion of the combustion gas present in said combustion chamber from the measured pressure from said pressure sensor, and is further configured to control the quantity of the stabilizing gas supplied to said combustion chamber based on the calculated time variable.
Hoshino (Abstract, Col.1 L.5-13, Col. 1 L.63 – Col. 2 L.33, Col.3 L.30-Col.4 L.48, Col.5 L.10-39, Col.6 L.9-40, Figures 1 & 2) discloses wherein said control device (15) is designed to calculate a time variable that is characteristic of the speed of the combustion of the gas present in the at least one combustion chamber from said pressure sensor (9),  the measurement values of the at least one sensor (9), and is further configured to control the quantity of the stabilizing gas supplied to said combustion chamber based on the calculated time variable (Col.3 L.30-Col.4 L.48, Col.5 L.10-39 detail measuring in-cylinder pressure to determine a heat generation rate, where ideal and non-ideal patterns of the heat generation rate are depicted in Figures 2 (a) and 2 (b), the heat generation rate is 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier further by the disclosure of Hoshino configure said control device as to calculate a time variable characteristic of a speed of combustion of the combustion gas present in said combustion chamber from the measured pressure from said pressure sensor, and to further a control a quantity of the stabilizing gas supplied to said combustion chamber based on the calculated time variable in order to increase the fuel economy and reduce the release of the unregulated components in the exhaust gas as disclosed, while maintaining a reduced computational complexity of the system by Hoshino in Col.1 L.5-13, Col.1 L.63-Col.2 L.33.
Regarding claims 31 and 32, Munshi in view of Collier disclose the limitations of claim 28 as discussed above.
Munshi in view of Collier fail to disclose wherein said adjustably controlling the quantity of the stabilizing gas comprises calculating a time variable characteristic of a speed of combustion of the mixture of 
Hoshino (Abstract, Col.1 L.5-13, Col. 1 L.63 – Col. 2 L.33, Col.3 L.30-Col.4 L.48, Col.5 L.10-39, Col.6 L.9-40, Figures 1 & 2) discloses wherein said adjustably controlling the quantity of the stabilizing gas comprises calculating a time variable characteristic of a speed of combustion of the mixture of combustion gas, stabilizing gas, and air present in the combustion chamber from the measured pressure, and controlling the quantity of the stabilizing gas supplied to the combustion chamber based on the time variable; wherein said adjustably controlling the quantity of the stabilizing gas further comprises altering by a same factor the quantity of the stabilizing gas and of the combustion gas depending on the time variable (Col.3 L.30-Col.4 L.48, Col.5 L.10-39 detail measuring in-cylinder pressure to determine a heat generation rate, where ideal and non-ideal patterns of the heat generation rate are depicted in Figures 2 (a) and 2 (b), the heat generation rate is detailed as having a combustion time associated with the crank angle of the crankshaft and a combustion speed depicted in the increased amplitude and decreased width of the waveforms shown is the 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosure of Munshi in view of Collier further by the disclosure of Hoshino as to adjustably control the quantity of the stabilizing gas by calculating a time variable characteristic of a speed of combustion of the mixture of combustion gas, stabilizing gas, and air present in the combustion chamber from the measured pressure, and controlling the quantity of the stabilizing gas supplied to the combustion chamber based on the time variable as to provide a control device that is designed to use the measurement values of a sensor, as a time variable that is characteristic of the speed of the combustion of the gas present in a combustion chamber, and perform the control operation in dependence on the time variable, the quantity of the stabilizing gas supplied to the at least one combustion chamber in order to increase the fuel economy and reduce the release of the unregulated components in the exhaust gas as disclosed, while maintaining a reduced computational complexity of the system by Hoshino in Col.1 L.5-13, Col.1 L.63-Col.2 L.33.
Regarding claim 33, Munshi in view of Collier further in view of Hoshino disclose the limitations of claims 28 and 31 as discussed above.
Munshi in view of Collier fail to disclose wherein the internal combustion engine has a plurality of combustion chambers, said adjustably controlling the quantity of the stabilizing gas further comprises calculating an individual time variable for each respective combustion chamber, and each individual time variable calculated as a maximum value, minimum value, mean value, or median of the individual time variables.
Hoshino however discloses wherein the internal combustion engine has a plurality of combustion chambers, said adjustably controlling the quantity of the stabilizing gas further comprising calculating an individual time variable for each respective combustion chamber, and each individual time variable being calculated as a maximum value, minimum value, mean value, or median of the individual time variables (Col.2 L. 13-18 details determining net heat generation rate for each of plurality individual cylinders, Col. 4 L.23-48 detail controlling plural individual cylinders individually in response to the net heat generation rate, where Col.5 L.10-39 and Figure 2 detail the net heat generation rate reflects a combustion time and is based on the timing of the crankshaft, where Figures 11-13 and Col.7 L.15-L.61 detail estimating a combustion time and determining whether the combustion time is within an acceptable range bounded by maximum and 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier further in view of Hoshino still further by the disclosure of Hoshino as to provide a control device that is designed to calculate from the measurement values of the sensor a time variable that is characteristic of the speed of the combustion of the gas present in the at least one combustion chamber, and to perform a control operation based on the time variable the quantity of the stabilizing gas supplied to the at least one combustion chamber in order to increase the fuel economy and reduce the release of the unregulated components in the exhaust gas as disclosed, while maintaining a reduced computational complexity of the system by Hoshino in Col.1 L.5-13, Col.1 L.63-Col.2 L.33.
Regarding claim 34, Munshi in view of Collier further in view of Hoshino disclose the limitations of claims 28 and 31 as discussed above.
Munshi in view of Collier fail to disclose wherein said adjustably controlling the quantity of the stabilizing gas further comprises measuring a pressure progression in the combustion chamber by the pressure sensor, and using the measured pressure progression to calculate the time variable.
Hoshino however discloses wherein said adjustably controlling the quantity of the stabilizing gas further comprises measuring a pressure 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosure of Munshi in view of Collier further in view of Hoshino still further by the teachings of Hoshino as to provide wherein said adjustably controlling the quantity of the stabilizing gas further comprises measuring a pressure progression in the combustion chamber by the pressure sensor, and using the measured pressure progression to calculate the time variable in order to increase the fuel economy and reduce the release of the unregulated components in the exhaust gas as disclosed, while maintaining a reduced computational complexity of the system by Hoshino in Col.1 L.5-13, Col.1 L.63-Col.2 L.33.
Regarding claim 35, Munshi in view of Collier further in view of Hoshino disclose the limitations of claims 28, 31, and 33 as discussed above.
Munshi in view of Collier fail to disclose wherein said adjustably controlling the quantity of the stabilizing gas further comprises calculating a heating progression from a difference 5between the pressure progression and a motored pressure progression, calculating a cumulative heating progression as an integral of the heating progression, and using the cumulative heating progression to calculate at least one of the time variable and the individual time variable.
Hoshino however discloses wherein said adjustably controlling the quantity of the stabilizing gas further comprises calculating a heating progression from a difference 5between the pressure progression and a motored pressure progression, calculating a cumulative heating progression as an integral of the heating progression, and using the cumulative heating progression to calculate at least one of the time variable and the individual time variable (Col.2 L.19-L.25 details a combustion control device having an in-cylinder pressure detector for detecting the in-cylinder pressure in connection with the combustion engine; apparatus for estimating the heat generation rate with respect to the angle of the crank shaft of the cylinder according to the out-put from said in-cylinder pressure sensor, Col.3 L.50-Col.4 L.16 details how the change in heat generation rate can be calculated from a set of base value using the equation in Col.3 L.55, and input from the 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention to modify the disclosures of Munshi in view of Collier further in view of Hoshino still further by the teachings of Hoshino as to provide a means to monitor the net heat generation rate with respect to in-cylinder pressure over a range of pressure progressions in relation to crank angle timing in order to reduce measurement error in the controller as to improve the controllers operation and related efficiency of the engine. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. US 8,091,536 in view of Collier et al. US 5,787,864 (Collier) further in view of Galindo et al. US 20110301826 A1 (Galindo).
Munshi in view of Collier disclose the limitations of claims 28 and 29 as discussed above.
Munshi in view of Collier fail to disclose wherein said adjustably controlling the quantity of the stabilizing gas comprises increasing the quantity of the stabilizing gas if the determined lambda value falls below a lower lambda limit value.
Galindo however discloses wherein adjustably controlling a quantity of stabilizing gas comprises increasing the quantity of the stabilizing gas relative to a combustion gas if the determined lambda value falls below a lower lambda limit value (paragraphs [0048, 0055-0059] and Figs. 3 and 3a detail control of a hydrogen and gasoline or other secondary fuel and increasing the quantity of hydrogen or stabilizing gas if the determined lambda value falls below a lean limit lambda value).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to the teachings of Munshi in view of Collier further by the teachings of Galindo as to provide a means to regulate the fuel air ratio or lambda through control of the fuel supply as to maintain the engine close to stoichiometric combustion in order to ensure full combustion of the fuel and air as to reduce particulate and exhaust emissions as discussed by Galindo in paragraphs [0046, 0052, 0054].



Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. US 8,091,536 in view of Collier et al. US 5,787,864 (Collier) further in view of Hoshino et al. US 6,502,549 (Hoshino) and still further in view of Morimoto et al. US 7,894,975 (Morimoto).
Regarding claims 36-38, Munshi in view of Collier further in view of Hoshino disclose the limitations of claims 28, 31, 34, and 35 as discussed above.
Munshi in view of Collier further in view of Hoshino fail to disclose wherein said adjustably controlling the quantity of the stabilizing gas further comprises using an instant of time at which the cumulative heating progression attains a defined proportion of its maximum as a time variable or as an individual time variable, a value of the proportion being between 30% and 80; wherein the value of the proportion is between 40% and 65%; wherein the value of the proportion is 50%.
 Morimoto discloses wherein said adjustably controlling the quantity of the stabilizing gas further comprises using an instant of time at which the cumulative heating progression attains a defined proportion of its maximum as a time variable or as an individual time variable, a value of the proportion being between 30% and 80%. (Col.1 L.57 – Col.2 L.8 details calculating MBF50 as a summation of combustion mass in one burning cycle where the summation is based on a series of cylinder pressure values, Col.4 L.44-Col.5 L.10 details calculating a summation of the heat release rate until the 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of Munshi in view of Collier further in view of Hoshino still further by the teachings of Morimoto as to determine when 50% of the combustion products have been burned in order to maintain proper fuel injection, where the control input is detectable regardless a specific engine operation or injection pattern as disclosed by Morimoto in Col.1 L.58 - Col.2 L.8.
Regarding claim 39, Munshi in view of Collier further in view of Hoshino disclose the limitations of claims 28, 31, and 34 as discussed above.
Munshi in view of Collier further in view of Hoshino fail to disclose wherein the cumulative heating progression uses a 50% proportion, said adjustably controlling the quantity of the stabilizing gas further comprising indicating the time variable by a piston position expressed as an angular position of a corresponding crankshaft cranking, the piston position being measured from a top dead center in a direction of rotation of a crankshaft, the quantity of the stabilizing gas supplied to the at least one combustion 
Morimoto discloses wherein the cumulative heating progression uses a 50% proportion (Figure 2, cumulative heating progression is line 210, and a point MBF50 is when 50% of the mass in the combustion chamber is burned), said adjustably controlling the quantity of the stabilizing gas further comprising indicating the time variable by a piston position expressed as an angular position of a corresponding crankshaft cranking, the piston position being measured from a top dead center in a direction of rotation of a crankshaft (Crank angle (degCA) seen Figure 2, where the crankshaft angle directly corresponds to the piston position and a common datum in the art of internal combustion engines for measuring a crankshaft angle is at the top dead center position), the quantity of the stabilizing gas supplied to the at least one combustion chamber being controlled to a reference value of a 50% mass fraction burned point (Col.4 L.23-43 details control of the fuel delivery system in response to the MFB50 value).
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier further in view of Hoshino still further by the teachings of Morimoto as to determine when 50% of the combustion products have been burned in order to maintain proper fuel injection, where 
Regarding claim 40, Munshi in view of Collier further in view of Hoshino disclose the limitations of claims 28, 31, and 34 as discussed above.
Munshi in view of Collier further in view of Hoshino fail to disclose wherein said adjustably controlling the quantity of the stabilizing gas further comprising selecting a first point located on the pressure progression and a second point located on the pressure progression for calculating the time variable, at least one of an absolute value of the pressure progression and a gradient of the pressure progression being used as a criterion for selecting at least one of the first point and the second point, and determining a value between time coordinates of the first point and the second point for the time variable using a division of 50%.
Morimoto however discloses wherein said adjustably controlling the quantity of the stabilizing gas further comprises selecting a first point located on the pressure progression and a second point located on the pressure progression for calculating the time variable, at least one of an absolute value of the pressure progression and a gradient of the pressure progression used as a criterion for selecting at least one of the first point and the second point, and determining a value between time coordinates of the first point and the second point for the time variable using a division of 50% (Col.5 L.41-Col.6 L.10, details reducing an error with an associated 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier further in view of Hoshino still further by the teachings of Morimoto as to determine when 50% of the combustion products have been burned in order to maintain proper fuel injection, where the control input is detectable regardless of a specific engine operation or injection pattern as disclosed by Morimoto in Col.1 L.58 - Col.2 L.8, where Morimoto further details using a decision criterion in order to reduce an error associated with a measured heat release rate with respect to a given crank angle through comparing the slopes or gradients of several heat progression against a predetermined value as disclosed by Morimoto in Col.5 L.41-Col.6 L.10.




Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 
Regarding attorney’s first argument seen on page 2, “The specification distinguishes that stabilizing gases are different from combustion gases. For example, the specification states the “The sparring use of stabilizing gas is necessary because this gas has to be bought in and, owing to its better combustibility, is usually more expensive that the combustion gas.” Specification, page 1, lines 20-22. Emphasis added. The specification also states to “admix with the combustion gas a stabilizing gas that ensures combustion even when the combustion gas temporarily has a very low heating value.” Specification, page 1, lines 12-16. Indeed, the specification is replete with examples showing that the stabilizing gas is different to the combustion gas due, for example, to the stabilizing gas having at least better combustibility and/or a higher heating value than the combustion gas.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The sparring use of stabilizing gas is necessary because this gas has to be bought in and, owing to its better combustibility, is usually more expensive that the combustion gas) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)
In addition, the examiner considers the statement, “The sparing use of stabilizing gas is necessary because this gas has to be bought in and, owing to its better combustibility, is usually more expensive than the combustion gas,” to provide no substantive support for the absence of the negative claim limitation in the disclosure. Further, the primary reference Munshi et al. US 8,091,536 (Munshi) discloses where a hydrogen stabilizing gas is different from a combustion gas, such as natural gas. For reference on how this is disclosed see the 35 USC 103 rejections of claims 21 and 28 above. Sparring us of the combustion gas is not an omission of the use of the stabilizing gas, but rather a clear statement expressing a clear application of the use of the stabilizing gas in the system, albeit sparingly. Further, still Munshi in the Abstract discloses where the hydrogen stabilizing gas comprises 5% of the mixture in the combustion chamber, and discloses in figures 6-10 values of 10-22% of hydrogen as representative values for the invention of Munshi. Therefore, hydrogen is clearly identified as not the major constituent in the mixture and thus suggests to a person of ordinary skill in the art the sparring use hydrogen gas, which is the stabilizing gas in Munshi. In addition, this argument fails to address the absence of the negative limitation in the disclosure. Further, the examiner considers applicant’s ambiguity as to what is the stabilizing gas through the continued 
Regarding attorney’s second argument seen on page 2, “The specification lists the specific stabilizing gases recited in the claims. More specifically, the specification states “Stabilizing gases used here are preferably gases containing hydrogen and/or methane, for example pure hydrogen or pure methane, as well as natural gas or coke-oven gas.” Specification, page 1, lines 24-26, see also independent claims 21, 28.”
Munshi as seen applied in the office action above also discloses where the stabilizing gas comprises hydrogen. Again, this reference to the specification does not provide an exclusionary proviso for the negative limitation.
Regarding attorney’s third argument seen on page 2, “The claims then lists the gases that are not combustion gases, ie., the claims lists the previously identified and listed stabilizing gases, 1.c., hydrogen, the methane, the natural gas, and the coke oven gas because these are listed as stabilizing gases. Accordingly, the specification clearly allows persons of ordinary skill in the art to recognize that he or she invented what is claimed, i.e., that the combustion gas as claimed “does not include in its composition the hydrogen, the methane, the natural gas, and the coke oven gas” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., of the combustion gas is also given as “a so-called low-BTU gas that originates, for example, from a coal mine.” Specification, page 1, lines 11-13.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Again, this reference to the specification does not provide an exclusionary proviso for the negative limitation.
Regarding attorney’s arguments seen on page 3, please see the 35 USC 112(b) rejection of claims 21 and 28 stated in paragraphs 9 and 10 as to how the examiner considers the claim limitations to be disclosed in the prior art with respect to this argument. 
In particular, As previously identified in the prior Advisory action dated 08/20/2021 and reiterated as part of this Non-Final rejection Reviewing support in the original disclosure for the following limitation seen in independent claims 21 and 28, “wherein the stabilizing gas comprises hydrogen, methane, natural gas, or coke oven gas, wherein the combustion gas does not include in its composition the hydrogen, the methane, the natural gas, and the coke oven gas,” the examiner considers this limitation to be interpretable with two significant different understandings, first interpretation: the stabilizing gas comprises hydrogen and the combustion gas does not contain the hydrogen gas provided the combustion gas contains Methane as seen in Munshi. Alternatively, as argued by applicant and considered the basis of the 35 USC 112(a) written description requirement the second interpretation is that the stabilizing gas comprises any one of hydrogen, methane, natural gas, or coke oven gas and the combustion gas cannot comprise any hydrogen, the methane, the natural gas, or coke oven gas. The second interpretation requiring the combustion gas cannot comprise any hydrogen, methane, natural gas, or coke oven gas is considered to be a negative limitation which does not have support in the disclosure as originally filed and is the premise of the 35 USC 112(a) rejection.
 Provided there is one more than one reasonable way to interpret the claims for a person of ordinary skill in the art and applicant’s claims in view 
Regarding attorney’s argument seen on page 4, which states, “Collier does not specifically disclose controlling the quantity of the stabilizing gas based on the measured lambda value and the measured pressure,”  paragraph 13 of the prior final rejection identified Munshi as disclosing controlling the stabilizing gas based on measured pressure and Collier in paragraph 15 as further modifying the invention of Munshi further control the stabilizing gas based a measured lambda value. Lambda is a ratio of air/fuel ratio, where the examiner in paragraph 15 of the final rejection previously stated Collier in Col.3 L.45-56, Col.5 L.8-13, Col.5 L.20-23, discloses a lambda value measuring sensor such as an air intake volume sensor (2), throttle sensor (3), oxygen or emission sensor (6), where intake air, oxygen, or emissions are each considered to be lambda values respectively, given either of the measured values an intake volume of air in a manifold being measured discussed in Col.19 L.48-58 or amount of output emissions being measured discussed in Col.20 L.13-15, where either of an intake volume or output emissions are considered to be measure air excess numbers or lambda values. The rationale being that a measured air amount could be considered a lambda value provided it is a value that forms 
Regarding attorney’s arguments seen on page stating The Examiner relied on Collier only for the features of claim 30 (and claims depending therefrom), for example, i.e., increasing the quantity of the stabilizing gas if the determined lambda value falls below a lower lambda limit value. However, Collier fails to overcome the deficiencies of Munshi as mentioned earlier. Furthermore, Collier doesn’t mention the word “lambda” or more specifically, increasing the quantity of the stabilizing gas if the determined lambda value falls below a lower lambda limit value. See Collier, generally. None of the references teach or suggest any relative changes between different fuels, such as “increasing the quantity of the stabilizing gas relative to the combustion gas if the determined lambda value falls below a lower lambda limit value,” as recited by amended claim 30 (emphasis added). As a result, the cited references cannot support a prima facie case of obviousness of independent claim 28 and its dependent claims (including claim 30).
However, in the prior final rejection in paragraphs 61-65 and repeated in the current Non-Final rejection in paragraphs 66-70 the examiner did not rely on Collier to disclose the limitations of claim 30, but rather clearly relied on Galindo et al. US 20110301826 A1 (Galindo).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/MICHAEL A KESSLER/Examiner, Art Unit 3747   

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747